FILE COPY


  Pamela ScheelAppellant/s                                    Error! Unknown op code for
                                                                      conditional.




                         Fourth Court of Appeals
                                San Antonio, Texas
                                        July 8, 2013

                                   No. 04-11-00443-CV
                                   No. 04-11-00649-CV

                             Pamela SCHEEL and Gary Poenisch
                                       Appellants

                                              v.

                   Brian ALFARO and Primera Energy Partners, L.L.C.
                                    Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2007-CI-11604
                     Honorable Cathleen M. Stryker, Judge Presiding

                                      ORDER

Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The court has considered the Appellant’s Motion for En Banc Reconsideration and
motion is DENIED.

                                                   ____________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2013.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court